COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                               §

 THOMAS COMPTOIS,                              §               No. 08-16-00240-CR

                      Appellant,               §                 Appeal from the

 v.                                            §                120th District Court

 THE STATE OF TEXAS,                           §             of El Paso County, Texas

                       State.                  §               (TC# 20150D05389)

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s fourth motion for extension of time within which to

file the brief until June 19, 2017. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Charles Louis Roberts, Appellant’s attorney,

prepare the Appellant’s brief and forward the same to this Court on or before June 19, 2017.

       IT IS SO ORDERED this 23rd day of May, 2017.



                                                    PER CURIAM


Before McClure, C.J., Rodriguez, and Palafox, JJ.